DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 15 are construed to be indefinite because the recitation “the other one” lacks a positive antecedent basis and is unclear as to which one is referenced in the claim.  Since claims 3-7 and 16-25 are dependent upon an indefinite claim, those claims are construed to be indefinite by dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodenbaugh et al. (US 7,654,417).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Rhodenbaugh, as teaching:
a locking assembly mountable to a dispenser having a base part and a cover movable relative to each other between a closed configuration and an open configuration, the locking assembly being configured to lock the base part and the cover in the closed configuration when mounted to the dispenser (see title and abstract), the locking assembly comprising: 
an unlocking component 30 mountable to one of the base part and the cover (expressly shown in figure 2) and comprising: 
an unlocking body 28 translatable to configure the locking assembly into an unlocked configuration; and 
a pushbutton 50 at least partially contained in the unlocking body; 
wherein the locking assembly is selectively configurable into a key-opening configuration wherein the pushbutton is prevented from translation and in a pushbutton-opening configuration wherein pressure on the pushbutton engages the unlocking body into translation to configure the locking assembly into the unlocked configuration (expressly shown in figures 2, 3A and expressly disclosed at column 3 line 56 through column 4 line 15).  Rhodenbaugh also discloses the claim 2 feature of a catch-engaging portion 70 mountable to the other one of the base part and the cover and a lock catch mountable to said one of the base part and the cover, the lock catch 56 being configurable between an engaged configuration wherein the lock catch is engaged with .
Claims 14-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenkronz et al. (US 8,561,847).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Rosenkronz, as teaching:
a dispenser (see title and abstract) comprising: 
a housing 10 defining a dispensing chamber and having a base part and a cover movable relative to each other between a closed configuration in which said dispensing chamber is at least partially closed, and an open configuration for providing access to said dispensing chamber (expressly shown in figure 1 and expressly disclosed at column 3 lines 25-45); and 
a locking assembly 62 mounted to one of the base part and the cover to lock the base part and the cover in the closed configuration, the locking assembly comprising 
an unlocking component (expressly disclosed at column 3 lines 46-67) including: 
an unlocking body 60 translatable to configure the locking assembly into an unlocked configuration, and 
a pushbutton 64 at least partially contained in the unlocking body, 
wherein the locking assembly is selectively configurable in a key-opening configuration wherein the pushbutton is prevented from translation and in a pushbutton-opening configuration wherein pressure on the pushbutton engages the unlocking body into translation to configure the locking assembly into the unlocked configuration (expressly disclosed at column 4 line 51 through column 5 line 9). Rosenkronz also .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, C, N, O, cited with this action are patent publications from the same inventive entity.  References D, E, G, H, P, Q, cited with this action, teach dispensers..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tuesday, March 8, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753